SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1299
KA 14-01663
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEANA M. MRZYGUT, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered June 6, 2014. The judgment convicted defendant,
upon her plea of guilty, of driving while intoxicated, a class E
felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of driving while intoxicated as a class E
felony (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i]). “The
valid waiver by defendant of [her] right to appeal encompasses [her]
challenge to the severity of the sentence and also ‘includes waiver of
the right to invoke [this Court’s] interest-of-justice jurisdiction’ ”
(People v Keiser, 38 AD3d 1254, 1254, lv denied 9 NY3d 877,
reconsideration denied 9 NY3d 991, quoting People v Lopez, 6 NY3d 248,
255).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court